DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 1-18 are pending. Claims 1, 8 and 17 are currently amended. Claims 19-22 are canceled. The amendments to the claims have adopted the previously indicated allowable subject matter and accordingly those rejections to Claim(s) 1-5, 7-13, 15, 17, 18 and 21 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ding (US 10031005); Claims 6, 14 under 35 U.S.C. 103 as being unpatentable over Ding, are withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed for the reasons previously indicated in the final action mailed on 10/7/2021. Prosecution is closed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753